Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated September 7, 2021. The following action is taken:Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art discloses a space determining signal that is compared to two different threshold levels. When the comparing output is outside the threshold level a defect is determined as in fig 19. However, the cited prior art does not show or teach a magnetic disk inspection method of a magnetic disk device including a magnetic disk, 5a slider including a read head configured to read data from the magnetic disk, a write head configured to write data to the magnetic disk, a thermal actuator configured to adjust a gap between the read head or the write head and the magnetic disk, and a gap sensor 10configured to detect the gap, a preamplifier including a first processing section including a first filter configured to filter an output of the gap sensor at a predetermined frequency, and a second processing section including a 15second filter configured to filter the output of the gap sensor at a frequency higher than the frequency of the first filter, and a control section configured to control read/write of the slider from/to the magnetic disk, comprising: 20when an inspection of a defect of a recording surface of the magnetic disk is carried out by using the first processing section and the second processing section on the basis of the output of the gap sensor, comparing a threshold defined on the basis of 25outputs of the first processing section at a plurality of tracks excluding a track which is an inspection object and an output of the first processing section at the track which is the inspection object with each other; and 30when the output of the first processing section at the track which is the inspection object exceeds the threshold, detecting that there is a defect on the track- 33 - concerned of the magnetic disk
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 6411458.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688